Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the category icons" in line 13, lines 17, line 24.  There is insufficient antecedent basis for this limitation in the claim. It is unclear that “the category icons” refers to “the plurality of category icons” of lines 6 and line 8.
Claim 1 recites the limitation "the category icon" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the category" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the number of category icons".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the respective category icon" in line 17 and line 19.  There is insufficient antecedent basis for this limitation in the claim. It is unclear that "the respective category icon" refers to "the respective category icon" of line 9 or 15.
Claim 7 recites the limitation "the categories" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the respective category" in line 26 and line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the category icon" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the category icon" in line 30, and "the category icons" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the category" in line 38.  There is insufficient antecedent basis for this limitation in the claim
Claim 8 recites the limitation "the category icons".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the highest rank”, “the lowest rank” and “the other highest rank to the lower highest rank”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the persona collection dial” “the persona icons”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the category icons".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the respective persona" in lines 8-9, .  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the respective persona icon" in lines 19.  There is insufficient antecedent basis for this limitation in the claim. It is unclear that "the respective persona icon" refers to "the respective persona icon" of line 11 or 17
Claim 11 recites the limitation "the persona collections" in lines 28.  There is insufficient antecedent basis for this limitation in the claim
Claim 11 recites the limitation "the respective persona collection" in line 29 and line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the persona icons" in line 32, line 37 and line 55; and “the persona icons” line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the persona collections” in line 41.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the persona collection" in line 61.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number of persona icons".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (“Sharma”, Pub. No. US 2014/0137020) and Nakada (Pub. No. US 2012/0218303).

Per claim 1, Sharma teaches one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of:
displaying, on a display, a graphical, selectively actuatable dial for receipt of an instruction by a user, the dial including: a first graphical element comprising an anchor; a second graphical element comprising a plurality of category cards, wherein each category card is representative of a category, wherein the plurality of category cards is displayed generally proximate the anchor (figs. 3A, 4A, 5A and 6A; [0039]; [0041]; [0048]; [0050]; [0052]);
a primary position on the dial indicating a primary category and one or more intermediary positions on the dial indicating one or more intermediary categories (figs. 3A, 4A, 5A and 6A; [0039]; [0041]; [0048]; [0050]; [0052]; Which show a center position category312(1) and other categories such as 312(2) to 312(n)); 
displaying, on the display in a first viewing, the category cards positioned relative to the anchor of the dial, wherein the category card associated with the primary category is displayed in the primary position, wherein the category cards associated with the one or more intermediary categories are displayed in the one or more intermediary positions categories (figs. 3A, 4A, 5A and 6A; [0039]; [0041]; [0048]; [0050]; [0052]; Which show a center position category312(1) (i.e. anchor) and other categories such as 312(2) to 312(n)));
receiving, from the user, a first input relative to a first location on the dial, wherein the first input from the user initiates movement of the dial in one of a first direction or a second direction, receiving, from the user, a second input relative to a second location on the dial,  37upon receiving the second input from the user, displaying, on the display in a second viewing, the category cards according to a category view as selected by the user, wherein the category view is based on a degree of movement, as initiated by the user, of the dial relative to the display, and receiving, from a user, a selection of one of the plurality of category cards for access to the category ([0041]; [0042]; [0053]).
Sharma does not specifically teach the ring menu of category cards 312(1) – (n) are icons. However, Nakada discloses a ring menu comprising one more icons (figs 4, 5 and 7; [0004]; [0094]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Nakada in the invention of Shama to offer the user with one more category icons that provide the user with graphical representation of a single application or multiple applications on a device and allowing the user to access to applications the device.
	Per claim 2, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 1, wherein the first location, corresponding to the first input, is received at or substantially proximal to one of the plurality of category icons (Sharma, [0041]; [0053]).
Per claim 3, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 2, wherein the first input includes receiving information indicating the user touched the display, and wherein the second input includes receiving information indicating the user released the touch of the display (Sharma, [0041]; [0053]).  
Per claim 4, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 1, wherein based on the degree of movement of the second input, displaying, on the display, one or more category icons not previously viewed in the first viewing (Sharma, [0041]; [0042]; [0053]).
Per claim 5, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 4, wherein the category icon associated with the primary category is displayed in the anchor, and wherein for the displaying in the first viewing, the category icons are positioned generally surrounding the anchor of the dial (Sharma, fig. 3A). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (“Sharma”, Pub. No. US 2014/0137020), Nakada (Pub. No. US 2012/0218303), Xu et al. (Xu, Pub. No. US 2016/0277346) and Yu et al. (“Yu, Pub. No. US 2014/0082561).
Per claim 7, Sharma teaches one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of: displaying, on a display, a graphical, selectively actuatable dial for receipt of an instruction by a user, the dial including: a first graphical element comprising an anchor, a second graphical element comprising a plurality of category cards, wherein each category card is representative of a category (figs. 3A, 4A, 5A and 6A; [0039]; [0041]; [0048]; [0050]; [0052]);
receiving, from a user, a selection of one of the plurality of category cards for access to the category ([0041]; [0042]; [0053]).
Sharma does not specifically teach the ring menu of category cards 312(1) – (n) are icons;
a third graphical element comprising a plurality of first indicators, wherein each first indicator is associated with a respective category icon and is graphically positioned on the dial for visual association by the user with the respective category icon, wherein each first indicator indicates a recency of activity for the respective category icon; a fourth graphical element comprising a plurality of second indicators, wherein each second indicator is associated with a respective category icon and is graphically positioned on the dial for visual association by the user with the respective category icon, wherein each second indicator indicates a value associated with a data set for the respective category;
a primary position on the dial indicating a primary category of a highest rank; and one or more intermediary positions on the dial indicating one or more intermediary categories, wherein the one or more intermediary positions is of a lower rank than the primary position;
ranking the categories according to a ranking algorithm based on at least one of the recency of activity for the respective category and the value associated with the data set for the respective category; displaying, on the display, the category icons positioned relative to the anchor of the dial according to the ranking algorithm, wherein the category icon associated with the primary category is displayed in the primary position, wherein the category icons associated with the one or more intermediary categories are displayed in the one or more intermediary positions, such that each respective category icon for each respective intermediary category is positioned on the dial according to the ranking of the categories;
However, However, Nakada discloses a ring menu comprising one more icons (figs 4, 5 and 7; [0004]; [0094]). 
Xu teaches a third graphical element comprising a plurality of first indicators, wherein each first indicator is associated with a respective category icon and is graphically positioned on the dial for visual association by the user with the respective category icon, wherein each first indicator indicates a recency of activity for the respective category icon (Xu, fig. 3; [0022]; [0036]; [0049]; a circular corner badge indicating unread application messages); a fourth graphical element comprising a plurality of second indicators, wherein each second indicator is associated with a respective category icon and is graphically positioned on the dial for visual association by the user with the respective category icon, wherein each second indicator indicates a value associated with a data set for the respective category (Xu, fig. 3; [0022]; [0036]; [0049]; which a numeral indicator within the badge to indicate the number of unread application messages);
ranking the categories according to a ranking algorithm based on at least one of the recency of activity for the respective category and the value associated with the data set for the respective category (Xu, [0038]-[0040]; [0044]); 
Yu teaches displaying, on the display, the category icons positioned relative to the anchor of the dial according to the ranking algorithm, wherein the category icon associated with the primary category is displayed in the primary position, wherein the category icons associated with the one or more intermediary categories are displayed in the one or more intermediary positions, such that each respective category icon for each respective intermediary category is positioned on the dial according to the ranking of the categories (Yu, figs. 7-9; [0085]; [0087]; which show descending/ascending order to sequentially search through a sorted list of items.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Nakada, Xu and Yu in the invention of Shama in order to offer the user with one more category icons that provide the user with graphical representation of a single application or multiple applications on a device and allowing the user to access to applications the device; in order to provide the users with notifications for application messages and ranking of the ranking of the application messages based on the priority of the applications; and in order to allow the user to sequentially browse through a sorted list of items in a descending/ascending order.
Per claim 8, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 7, wherein prior to receiving the selection of one of the plurality of category icons for access to the category, performing the steps of: receiving, from the user, a first input relative to a first location on the dial, wherein the first input from the user initiates movement of the dial in one of a first direction or a second direction, receiving, from the user, a second input relative to a second location on the dial, upon receiving the second input from the user, displaying, on the display, the category icons according to a category view as selected by the user, wherein the category view is based on both the ranking algorithm and a degree of movement, as initiated by the user, of the dial relative to the display (Sharma, [0041]; [0042]; [0053]; Nakada, figs 4, 5 and 7; [0004]; [0094]; Xu, [0038]-[0040]; [0049]; Yu, figs. 7-9; [0085]; [0087]).
Per claim 9, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 7, wherein movement of the dial in the first direction sequentially displays category icons according to the ranking algorithm from one of the highest rank to the lower rank, and wherein movement of the persona collection dial in the second direction sequentially displays persona icons according to the ranking algorithm from the other of the highest rank to the lower rank (Sharma, [0041]; [0042]; [0053]; Nakada, figs 4, 5 and 7; [0004]; [0094]; Xu, [0038]-[0040]; [0049]; Yu, figs. 7-9; [0085]; [0087], which show descending/ascending order to sequentially search through a sorted list of items).
Per claim 10, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 9, wherein the first input by the user is provided via at least one of touching or pointing at one of the category icons, identified as a selected category icon, on the display at a first viewing, wherein the second input by the user is moving the selected category icon on the display, and wherein based on the degree of movement of the selected category icon on the display, performing the step of: displaying, on the display at a second viewing, one or more category icons not previously viewed in the first viewing (Sharma, [0041]; [0042]; [0053]; Nakada, figs 4, 5 and 7; [0004]; [0094]; Xu, [0038]-[0040]; [0049]; Yu, figs. 7-9; [0085]; [0087]).
Claims 11 is rejected under the same rationale as claims 7-10.

Per claim 12, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 11, wherein each persona icon is representative of a person or an entity providing electronic content (Sharma, [0031]; [0032]; [0048]; [0050]; which show providing applications that are the most contextually relevant for a user (i.e. a person) or content icons for text and email messages representatively belong to a user;  Nakada figs 4, 5 and 7; [0004]).
Per claim 14, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 11, wherein at least a portion of the plurality of persona icons are positioned generally surrounding the first graphical element, such that the first graphical element is graphically positioned in a general middle of the at least a portion of the plurality of persona icons (Sharma, fig. 3A).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (“Sharma”, Pub. No. US 2014/0137020),  Nakada (Pub. No. US 2012/0218303), and Gebhart et al. (“Gebhart”, Pub. No. US 2013/0111406).
Per claim 6, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 5, but does not teach wherein a number of the plurality of category icons viewable in the first viewing is pre-set, wherein the number of category icons displayed on the dial is selectively changeable by a user, wherein the number of category icons displayed on the dial is dependent on a type or size of the display.
However, Gebhart teaches wherein a number of the plurality of category icons viewable in the first viewing is pre-set, wherein the number of category icons displayed on the dial is selectively changeable by a user, wherein the number of category icons displayed on the dial is dependent on a type or size of the display ([0033]; [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Gebhart in the invention of the modified Shama in order to provide customization of the number of user-selectable icons that is preset and/or, changeable based on the user’s role, historical user by a user and based on the size of the user display.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (“Sharma”, Pub. No. US 2014/0137020), Nakada (Pub. No. US 2012/0218303), Xu et al. (Xu, Pub. No. US 2016/0277346), Yu et al. (“Yu, Pub. No. US 2014/0082561), and Gebhart et al. (“Gebhart”, Pub. No. US 2013/0111406).
Per claim 13, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 12, but does not teach wherein a number of the displayed plurality of persona icons in the first viewing is pre-set, wherein the number of persona icons displayed on the persona collection dial is selectively changeable by a user, and wherein the number of persona icons displayed on the persona collection dial is dependent on a type or size of the display.
However, Gebhart teaches wherein a number of the plurality of category icons viewable in the first viewing is pre-set, wherein the number of category icons displayed on the dial is selectively changeable by a user, wherein the number of category icons displayed on the dial is dependent on a type or size of the display ([0033]; [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Gebhart in the invention of the modified Shama in order to provide customization of the number of user-selectable icons that is preset and/or, changeable based on the user’s role, historical user by a user and based on the size of the user display.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (“Sharma”, Pub. No. US 2014/0137020), Nakada (Pub. No. US 2012/0218303), Xu et al. (Xu, Pub. No. US 2016/0277346), Yu et al. (“Yu, Pub. No. US 2014/0082561), and Waldman et al. (“Waldman”, Pub. No. 2014/0188766).
Per claim 15, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 11, but does not teach wherein the third graphical element is a color, and the color displayed is changed based on the recency of activity for the persona.
However, Waldman teaches the third graphical element is a color, and the color displayed is changed based on the recency of activity for the persona ([0102]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Waldman in the invention of the modified Shama in order to provide the notification icon with certain color to provide a visual cue to the user.
Per claim 16, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 11, wherein the plurality of second indicators is one or more numbers (Xu, fig. 3; [0022]; [0036]; [0049]), but does not teach wherein the plurality of first indicators is one or more colors, wherein the plurality of first indicators and the plurality of second indicators are visually depicted on the persona collection dial as respective single indicators, such that each respective single indicator includes a color and a number 
However, Waldman teaches wherein the plurality of first indicators is one or more colors, and the plurality of second indicators is one or more numbers, wherein the plurality of first indicators and the plurality of second indicators are visually depicted on the persona collection dial as respective single indicators, such that each respective single indicator includes a color and a number ([0102]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Waldman in the invention of the modified Shama in order to provide the notification icon with color and numerical indicators to provide a visual cue to the user.
Per claim 17, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 16, wherein the value associated with the data set for each second indicator is selected from the group consisting of: a number of new content items added to the persona collection from a last time the user accessed or interacted with the persona collection, a number of new content items added to the persona collection from a last time the persona icon was displayed on the display, and a number of new content items added to the persona collection for a given time period (Xu, [0036]; Waldman, [0102]).
Per claim 18, the modified Sharma teaches the one or more non-transitory computer-readable media of claim 17, wherein upon receipt of a selection of a persona icon from the user, displaying information indicative of the selected persona icon in the anchor (Sharma, [0041]; [0042]; [0053]).
Per claim 19, the modified Sharman teaches the one or more non-transitory computer-readable media of claim 18, wherein the first input by the user is provided via at least one of touching or pointing at a portion of the display that is displaying the persona collection dial (Sharma, [0041]; [0042]; [0053]).
Per claim 20, the modified the one or more non-transitory computer-readable media of claim 19, wherein the first graphical element is generally circular in shape, wherein each of the plurality of persona icons is spaced around the first graphical element, wherein the first input is a selection of one of the persona icons coupled with rotational movement of the selected persona icon in either of the first direction or the second direction, wherein the first direction is a counter-clockwise movement around the first graphical element, and wherein the second direction is a clockwise movement around the first graphical element (Sharma, [0041]; [0042]; [0053]; Nakada, figs 4, 5 and 7; [0004]; [0094]; Yu, figs. 7-9; [0085]; [0087]).
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/            Primary Examiner, Art Unit 2175